COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Barrett Wakefield and Howard Wakefield III v. Sam Ayers and
                          Claudia Ayers

Appellate case number:    01-14-00648-CV

Trial court case number: 1007580-102

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        October 14, 2016

Party filing motion:      Appellant Barrett Wakefield


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Bland


Date: November 8, 2016